 


109 HR 2458 IH: Enumerated Powers Act
U.S. House of Representatives
2005-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2458 
IN THE HOUSE OF REPRESENTATIVES 
 
May 18, 2005 
Mr. Shadegg (for himself, Mr. Otter, Mr. Herger, Mr. Sam Johnson of Texas, Mr. Kolbe, Mr. Souder, Ms. Ginny Brown-Waite of Florida, Mr. Garrett of New Jersey, Mrs. Jo Ann Davis of Virginia, Mr. Bartlett of Maryland, Mr. Kuhl of New York, Mr. Paul, Mr. Hoekstra, Mr. Doolittle, Mr. Weldon of Florida, Mr. Bachus, Mr. Tiahrt, Mr. Cox, Mr. Miller of Florida, Mrs. Musgrave, and Mr. Goode) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To require Congress to specify the source of authority under the United States Constitution for the enactment of laws, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Enumerated Powers Act.
2.Specification of constitutional authority for enactment of law
(a)Constitutional authority for this ActThis Act is enacted pursuant to the power granted Congress under article I, section 8, clause 18, of the United States Constitution and the power granted to each House of Congress under article I, section 5, clause 2, of the United States Constitution.
(b)Constitutional authority statement requiredChapter 2 of title 1, United States Code, is amended by inserting after section 102 the following new section:

102a.Constitutional authority clauseEach Act of Congress shall contain a concise and definite statement of the constitutional authority relied upon for the enactment of each portion of that Act. The failure to comply with this section shall give rise to a point of order in either House of Congress. The availability of this point of order does not affect any other available relief.
(c)Clerical amendmentThe table of sections at the beginning of chapter 2 of title 1, United States Code, is amended by inserting after the item relating to section 102 the following new item:


102a. Constitutional authority clause. 
 
